Case 3:15-cv-01143-BJD-JBT Document 267-36 Filed 05/01/19 Page 1 of 3 PagelD 14105

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright
Page 62
1 A. You have a question on this?
2 Q. Yes,Ido. You previously had talked about
3 this concept of a -- of proprietary member, and I wanted
4 to look at the first page of Exhibit 7, because some of
5 these entities looked like they might be cheese
6 processors, but they're listed with cows and total milk
7 and number of dairies, and I wanted to know whether or
8 not any of these entities looked like they would fit
9 into the description of proprietary member that you
10 mentioned.

11. A. Yeah --

12 MR. BEAUDINE: Object to the form.

13. A. Okay.

14 MR. BEAUDINE: You can --

15. A. Okay. First of all, some of these I've never

16 heard of. One I was actually thinking of is a prime

17 example is Bongards, and the reason I remember Bongards,
18 in talking about how much the CWT assessment and so

19 forth, some of the cooperatives in the upper Midwest

20 were talking about the market being so competitive, it

21 literally, if they deducted -- I don't remember if it

22 was a nickel or they were talking about a dime --

23 whatever the CWT assessment was, the people would leave
24 them and go to Bongards, and therefore, the

25 desirability, I believe, to the best of my knowledge --

62..65
Page 64
1 presentation where they have, what we would think of as
2 a traditional cooperative, but they also have some
3 public shareholders. And how all of that meshes
4 together, I'm -- it's not a cooperative as we would know
5 it in this country.
6 Q. And what about Trega Foods?
7 A. I'mnot familiar with them, so I cannot speak.
8 Q. And what about Darigold?
9 A. Darigold, as I understand it, it's kind of a
10 bifurcated thing. I think Darigold may be wholly owned
11 by a cooperative now called Northwest Farms. I don't
12 know what they would have called there, and that's my
13 understand, so -- Darigold may be a modelling processer,
14 but it's owned by a cooperative. I don't know the exact
15 ownership structure between those, but that's my
16 understanding.
17. Q. What about Hilmar Cheese Company?
18 <A. Oh, I know Hilmar very well. They are not a
19 cooperative.
20 = Q. And -- and so they would be a propriety member
21 of the -- of the type that you mentioned?

22 MR. BEAUDINE: Object to the form.
23 MR. DIMARCO: Objection.
24 A. If--ifthey participated in CWT, yes, they

25 would be.

 

Page 63
1 I'm no expert on Bongards. I believe that is a
2 proprietary handler with its own kind of what we would
3 call, captive milk supply, not a cooperative. So I
4 believe that would be an example, and that's exactly who
5 I was thinking about.
6 There are some other names on here. I really
7 don't -- NFO, that's a different organization. I --
8 I -- maybe they market some milk, maybe they don't. I
9 don't think of them as a cooperative. And there are
10 just some other names I'm not familiar with, because
11 they are not large national players, and they're in
12 another part of the country.

139 Q. Well, there's AMPI, did you refer --
14 A. Well, that's a cooperative.
15. Q. Okay. What about -- what about Glanbia?

16 Glanbia is a large --

17. A. Glanbia. That's a foreign --
18 Q. -- processer, though?
19 A. Yeah, but it’s also a cooperative. And what I

20 have learned -- again this is -- whatever year this is.
21 I don't know what the state -- you know, I really don't
22 know. Glanbia is a cooperative, but what I've learned,
23 particularly some of the European cooperatives, they
24 have some really unique ownership setups. I can't

25 remember if Glanbia is one of them or not. I've heard

 

Page 65
Q. And what about Jerome Cheese?
A. That's Idaho. That's a different world. I
don't know much about them.
Q. Anything — you know anything about Humboldt
Creamery?
A. That actually may be a cooperative. I'm -- I'm
7 not so sure. They could be a member of National Milk.
8 I'm not positive. They could be part of that small
9 cooperative caucus.

1
2
3
4
5
6

10 Q. And what about Valley Queen Cheese?
11 A. Not familiar with them.
12 Q. And -- and if you flip over to the next chart

13 or table at 1628, at the bottom.

14. A. Okay.

15 Q. It says CWT results by state.

16 Do you see that?

17. A. Yes.

18 Q. You see that the numbers at the bottom there,

19 the totals are the same as the totals on the first page?
20 A. I would not have noticed that if you had not

21 pointed it out. Okay.

22 Q. And -- and so that would suggest that the

23 entities on the first page participated in -- in a CWT
24 Herd Retirement, correct?

25 MR. BEAUDINE: Object to the form.

Orange Legal
800-275-7991
Case 3:15-cv-01143-BJD-JBT Document 267-36 Filed 05/01/19 Page 2 of 3 PagelD 14106

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright
Page 94
1 Q. Respectfully, I'm sorry. Okay. You can set
2 that aside.

3 (Plaintiffs' Exhibit No. 15 was marked for
4 identification.)
5 Q. Mr. Wright, the court reporter's handed you

6 what's been marked as Exhibit 15. Please familiarize

7 yourself with it, and while you do, I will describe it

8 for the record.

9 This is National Milk Producer Federation's

10 Board of Directors conference call, the minutes of that,
11 dated January 14, 2004, bearing the document control
12 numbers NMPF 0026352 to 55.

13. A. Okay.

14 Q. Allright. And you — you attended this

15 conference call?

16 A. The roll call list has my name. I have no

17 specific recollection of the conference call.

18 Q. Do you have any reason to doubt that you

19 attended it?

20 A. The conference call, no. If they had my name,

21 LTassume I was on it, but I just -- I don't have a

22 recollection of it.

23. Q. Okay. If you turn to the third page, which is

24 354 under CWT recommendations. It says, CWT EPC
25 recommendation. Mr. Kozak reported that the CWT

94..97

Page 96
1 Q. It's referenced in that --

2 A. Well, what's referenced -- this is actually a

3 conference call of the full board, it appears to me in

4 these minutes.

5 Q. No, but I'm referring to what Mr. Kozak states.
6 He states that the following motion was passed at the
7 CWT EPC meeting, which consisted of members of the NMPF
8 Economic Policy --

9 A. Okay. Well that --

10 Q. Okay.

11. A. Okay. Well, with that, I never knew I was

12 designated. That's a committee I didn't know I was on.
13 I was on the National Milk.

14 Q. Okay.
15 A. Okay.
16 QQ. Allright. And it says, the following motion

17 was made, seconded and passed unanimously. Whereas, the
18 CWT Economic Policy Committee recognizes the positive
19 impact that Cooperatives Working Together, parenthesis,
20 CWT, close parenthesis, has had on dairy farmer revenue,
21 and fully endorses CWT being an ongoing program with the
22 purpose of strengthening and stabilizing producer

23 income. The committee recommends that the full CWT

24 committee and the National Milk Producers Board of

25 Directors approve of renewal of the Herd Retirement

 

Page 95
1 Economic Policy Committee met on January 12th in Chicago

2 to - to discuss CWT's future. Mr. Kozak stated that

3 the following motion was passed at the CWT EPC meeting,
4 which consisted of members of the NMPF Economic Policy
5 Committee, along with three non NMPF co-ops, and one
6 independent producer.

7 Do you see that?

8 A. Isee that.

9 Q. And you were on the CWT Economic Policy

10 Committee at this time, correct?

11 A. Well, I'm not sure. That nomenclature -- I

12 have served on the Economic Policy Committee of National
13 Milk. If-- I never knew there was a CWT Economic

14 Policy Committee, so I guess that nomenclature, I have a

15 problem with that.

16 Q. Okay.

17. A. I don't -- I'm just being honest with you. I

18 clearly served on the Economic Policy Committee of

19 National Milk. I don't know if this CW -- if this thing

20 that's referenced, is that the same, is that just a

21 typo? I really don't know.

22 Q. Okay. But in any event, on this occasion, this

23 consisted of members of the NMPF Economic Policy

24 Committee, correct?

25 A. (Noresponse.)

Page 97
1 Program and the Export Assistance Program to be funded

2 by an assessment of $0.05 per hundredweight, subject to
3 participation by 65 percent of the milk volume

4 nationally for the period July 1, 2004, through June 30,
5 2005.

6 Do you see that?
7 ~~ A. Well, that's what these minutes say.
8 Q. And since you were on the NMPF Economic Policy

9 Committee, and since the motion was passed unanimously,
10 you voted in favor of this statement and recommendation,
11 correct?

12. A. To the best of my recollection, I -- as a board

13. member of National Milk, I never voted against any CWT

14 motion, although that -- that really doesn't pertain as

15 to how I voted as a Southeast Milk Director. But yeah,

16 I -- I -- their recommendations on the program, I

17 supported those when they wanted a vote.

18 Q. And - and more specifically, on this motion,

19 what you participated in, as a member of the NMPF

20 Economic Policy Committee, that motion was made,

21 seconded and passed unanimously, correct?

22 + A. I think I stated I voted in favor of every

23 motion that I can remember relative to CWT as a National
24 Milk Board member.

25 Q. So you voted in favor of a statement that

 

Orange Legal
800-275-7991
Case 3:15-cv-01143-BJD-JBT Document 267-36 Filed 05/01/19 Page 3 of 3 PagelD 14107

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright
Page 98

1 recognized the positive impact that CWT had had on dairy

2 farmer revenue, correct?

3 MR. BEAUDINE: Object to the form.

4 A. Well, no. I was going to say, that's not

5 really what I'm voting on. I'm voting on if they want a

6 program, authorize a year at $0.05. That what -- the

7 rest of that's boiler plate. I mean, that's -- that's

8 true of any motion like this. That's --

98..101

Page 100
1 Okay. All right. If you look at the top of

2 the second page, there is a resolution -- or statement

3 that's unanimously carried. It says, quote:

4 It was resolved that the association not

5 support National Milk's CWT program unless DFA agrees to
6 relinquish the payment that it is currently requiring of

7 SMI for subsid -- subsidization in the Southeast market,

8 period, closed quote.

 

9 Q. Okay. But I didn't ask you that. I asked 9 Do you see that?
10 you -- 10 A. Yes.
11 A. Well, no. I did answer that. 11 Q. Okay. And so at this point in time Southeast
12. Q. Lasked you if you voted on that language; and 12 Milk was not going to support the National Milk's CWT
13 you voted on that language, right? 13 program unless DFA had agreed -- had -- had agreed to
14 MR. BEAUDINE: Object to the form. 14 relinquish the payment that it was currently requiring
15 A. I voted to authorize $0.05 for a year. That's 15 Southeast Milk to make to DFA for subsidization in the
16 what I voted on. 16 Southeast market, correct?
17. Q. And you voted to approve the statement that -- 17. =A. Correct.
18 recognizing the positive impact that the CWT had hadon |18 Q. And can you describe this payment that DFA was
19 dairy farmer revenue, correct? 19 currently requiring of Southeast Milk for subsidization
20 MR. BEAUDINE: Object to the form. 20 in the Southeast market?
21 A. You're asking for two things, because my 21 A. Yeah, because it actually predates this. I --
22 personal belief is, the program didn't work -- 22 I suspect this is related to the second round, and we
23. ~Q. I'm not asking — no -- 23 had the same position in the first round of CWT when it
24 A. No. 24 was first started. DFA complained that that our pay
25 Q. You're taking -- you're taking a little bit too 25 prices to farmers were too high. We were making them
Page 99 Page 101
1 much liberty here on not answering my question, and 1 look bad. Their leverage on us was that they actually
2 offering — 2 had an ownership interest in the Velda plants, which
3. A. I don't think so. 3 are -- those are currently known as Borden, but they
4 Q. -- your testimony. 4 were Velda back then. They had an ownership interest in
5 A. I don't think so. 5 them, so for -- DFA didn't have the milk down here to
6 Q. Youare. 6 supply them. We could supply them if we paid them
7 A. I voted for $0.05 for a year. 7 money.
8 Q. Okay. And you voted in favor of a statement 8 At first it was $0.10 a hundredweight. At some

9 recognizing the positive impact that CWT had had on
10 dairy farmer revenue, correct?

11 A. I vote --
12 MR. BEAUDINE: Object to the form.
13. +A. I voted for National Milk's statement that

14 included that language.

15 Q. Allright. Okay. You can put that aside.

16 (Plaintiffs' Exhibit No. 16 was marked for

17 identification.)

18 Q. Mr. Wright, the court reporter's handed you

19 what's been marked as Exhibit 16. Please take a moment
20 to familiarize yourself with it, and while you're doing

21 so, I will describe it for the record.

22 These are minutes of a Southeast Milk,

23 Incorporated Board of Directors meeting dated

24 February 17, 2004, bearing the document control numbers
25 SMI 001967 through 1970.

 

9 point in time they really got mad when some DFA farms in
10 South Georgia -- one of our members bought the farms and
11 brought those over, and so then they wanted additional

12 money. I only remember it in reviewing documents for

13 this deposition. It seems like it was ten cents plus

14 62,000 or 65,000 a month. I always refer to it as

15 extortion. I don't know if it meant the legal term of

16 extortion. It felt like extortion. And so that's what

17 this refers to.

18 Q. Okay. If—if DFA had relinquished its

19 payment, Southeast Milk would support the National Milk
20 CWT program?

21 MR. BEAUDINE: Object to the form.

22 A. Well, on at least two occasions when DFA asked

23 if we would join, we made that offer.

24 Q. So yes?

25 MR. BEAUDINE: Object to the form.

Orange Legal
800-275-7991
